996 F.2d 316
U.S.v.Medlin (Walter L.), Cheyenne Social Club, SST Air & AutoMuseum, Inc., National Land & Investment Corp.,International Land and Investment Corp., Florida Land andInvestment Co., Majestic Oaks, Inc., Island Living, Inc.,Orlando Land and Investment Co., Monarch Realty, Inc.,Frank's Corner, Inc., Central Florida Transportation Museum,Inc., Walton Investment Co., Michigan Avenue Car Wash,Neptune Four Ltd., Discount Mowing, Inc., Sports Pix News,Inc., Florida
NO. 92-2140
United States Court of Appeals,Eleventh Circuit.
June 23, 1993
M.D.Fla., 986 F.2d 463

1
DENIALS OF REHEARING EN BANC.